Citation Nr: 1342269	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO. 12-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. In that decision, the RO granted service connection for PTSD and assigned a disability rating of 50 percent.

During the pendency of this appeal, the Veteran filed a formal claim for TDIU in September 2012 with his substantive appeal. When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Veteran asserts that he is unemployable due to the service-connected disability on appeal, the issue of a TDIU is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.

REMAND

The Board must remand the claim for proper notice and a new VA examination.

As discussed above, the Board has taken jurisdiction over the Veteran's September 2012 formal application for TDIU. See Rice, 22 Vet. App. at 453-54. No notice regarding that claim has been provided and appropriate development has not been conducted. Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken, to include a medical opinion.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran's last mental health examination was in September 2010. In VA treatment records associated with the Veteran's Virtual VA file, specifically an October 2012 Mental Health Assessment, the Veteran made statements indicating that his symptoms have worsened since that examination. As a result, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's service-connected PTSD.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. 

After providing appropriate notice, conduct any further development of the Veteran's TDIU claim deemed necessary, to include obtaining a VA medical opinion.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.
3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA mental health examination with an appropriate medical professional in order to ascertain the current severity of his service-connected PTSD. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination reports. All testing deemed necessary must be conducted and results reported in detail.

4. Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

